         Case 1:21-cv-00011-DCN Document 7 Filed 03/29/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 JOSHUA LEE McGIBONEY,
                                               Case No. 1:21-cv-00011-DCN
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 CORIZON; IDAHO BOARD OF
 CORRECTIONS; CINDY WILSON;
 DEBBIE FIELD; DAVID
 McCLUSKY; JOSH TEWALT; CHAD
 PAGE; ALBERTO RAMIREZ; RONA
 SIEGERT; AARON HOFER; and
 DOES 1-X,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Joshua Lee McGiboney’s Complaint

as a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole or

in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and otherwise

being fully informed, the Court enters the following Order dismissing this case with

prejudice.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:21-cv-00011-DCN Document 7 Filed 03/29/21 Page 2 of 6




complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at Idaho State Correction Center. In the Complaint,

Plaintiff asserts that he has not been given dental floss. Floss is available for purchase at




INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:21-cv-00011-DCN Document 7 Filed 03/29/21 Page 3 of 6




the commissary but is not provided to indigent inmates like Plaintiff. Compl., Dkt. 3, at 2–

11.

       Plaintiff filed a grievance asking prison officials to add dental floss to the indigent

hygiene supply list. In responding to the grievance, Warden Ramirez told Plaintiff that, at

the next wardens’ meeting, Ramirez would “propose [the] request to add dental floss/picks

to the indigent supply list.” Ex. to Compl., Dkt. 3-1, at 4.

       Plaintiff also asked for dental floss from an employee of Corizon, the private entity

providing Idaho inmates with medical care under contract with the IDOC. The request was

denied. Compl. at 2.

       Plaintiff asserts that the failure to provide him with free dental floss violates the

Eighth Amendment to the U.S. Constitution. Plaintiff sues four IDOC officials, the Idaho

Board of Correction (“Board”), and three members of the Board. Plaintiff also sues Corizon

and one of Corizon’s Health Service Administrators.

4.     Discussion

       Plaintiff brings his claims under 42 U.S.C. § 1983, the civil rights statute. To state

a plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00011-DCN Document 7 Filed 03/29/21 Page 4 of 6




of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the alleged

constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal,

556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding, is only liable

for his or her own misconduct.”). Section 1983 does not allow for recovery against an

employer or principal simply because an employee or agent committed misconduct. Taylor,

880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) set in motion a series of acts by others that

violated the Constitution, or knowingly refused to terminate a series of such acts, which

the supervisor “knew or reasonably should have known would cause others to inflict a

constitutional injury”; (2) knowingly failed to act or acted improperly “in the training,

supervision, or control of his subordinates”; (3) acquiesced in the constitutional

deprivation; or (4) engaged in “conduct that showed a reckless or callous indifference to

the rights of others.” Id. at 1205–09 (internal quotation marks omitted).

       Plaintiff asserts his claims under the Eighth Amendment, which prohibits cruel and

unusual punishment. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989) (holding


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
          Case 1:21-cv-00011-DCN Document 7 Filed 03/29/21 Page 5 of 6




that the Eighth Amendment guarantees inmates the right to adequate dental care). To state

a claim under the Eighth Amendment, prisoners must plausibly allege that they are

“incarcerated under conditions posing a substantial risk of serious harm,” or that they have

been deprived of “the minimal civilized measure of life’s necessities” as a result of the

defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

marks omitted). An Eighth Amendment claim requires the plaintiff to satisfy both (1) an

objective standard, “that the deprivation was serious enough to constitute cruel and unusual

punishment,” and (2) a subjective standard, that the defendant acted with “deliberate

indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on

other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and Plaintiff’s injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

       Plaintiff’s Eighth Amendment claim that he must be provided with free dental floss

has “no basis in law or fact” and, therefore, is frivolous. Andrews v. King, 398 F.3d 1113,

1121 (9th Cir. 2005). In fact, “a claim based on the denial of dental floss was one of the

examples of frivolous prisoner suits cited in the legislative history of the Prisoner Litigation

Reform Act.” Green v. Denning, 465 F. App’x 804, 807 n. 2 (10th Cir. 2012). Therefore,

this case must be dismissed.

//

///


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
        Case 1:21-cv-00011-DCN Document 7 Filed 03/29/21 Page 6 of 6




                                      ORDER

      IT IS ORDERED that this case is DISMISSED with prejudice as frivolous. See 28

U.S.C. §§ 1915(e)(2)(B)(i) & 1915A(b)(1).


                                            DATED: March 29, 2021


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
